PETERS, J.
At common law, the rights and liabilities; of landlord and tenant are not confined to the immediate parties to the contract of lease; but they attach to the persons to whom the estate may be transmitted or who may succeed to the possession of the premises, either as landlord or tenant. This rests upon the principle of the privity of estate, which is incident to the relation of landlord and tenant. It-is said that the land itself is the principal debtor, and the owner is the creditor, and the agreement to pay rent is a mere incident of this relation. The liability to pay rent, therefore, follows the land, upon which it is chargeable, into the hands of the assignee; and he takes the land with all the advantages to be derived from the agreement of the grantor concerning it, and he assumes all the burdens resulting from the covenants or agreements of the grantee. — Van Renssalaer v. Bonesteel, 24 Barb. 365 ; Norman v, Wells, 17 Wend. 145; Taylor, Landlord and Tenant, §§ 260, 261. But this rule only applies to parties who are the landlord and the tenant. But it does not apply to an under-tenant, or the tenant of a tenant. The | under-tenant incurs no responsibility to the landlord of the tenant, except that imposed by the statute of “attachment for rentwhich makes all the crops grown on rented land liable for the rent for the current year. This liability may be enforced by attachment or by execution against the tenant. But neither the tenant nor the under-tenant is subject to be sued, except on his own contract. Generally, the tenant’s contract passes by operation of law to the *306assignee of the land, and suit may be instituted on it by the assignee of the land against the tenant for this reason. But this is not the case with the contract of the under-tenant. There is no privity of contract between the under-tenant and the landlord of the tenant or his assignee. And before the landlord can sue the under-tenant on his contract of rent, it must be transferred or assigned to him by the tenant, so as to make him the party really interested therein. — Rev. Code, §§ 1838, 2523, 2961 ; Taylor, Landlord and Tenant, § 448; Quackenboss v. Clark, 12 Wend. 555 ; Webb v. Russell, 3 Tenn. R. 393; Demarest v. Willard, 8 Conn. 206; 1 Saunders, 140a ; Henley v. Bush, 33 Ala. 636.
Notwithstanding this, there can be no doubt that the landlord or his assignee, who stands in his shoes, has a lien on all the crop grown on rented land, for rent, for the current year, whether such crops are made by the tenant or the under-tenant or by a trespasser, and he is entitled to process of attachment for the recovery of the same. But the attachment must be issued against the tenant, and not against the under-tenant, unless the contract for rent of the under-tenant has been assigned or transferred to the plaintiff. — Rev. Code, §§ 2961, 2963, 1838 ; Givens v. Easley, 17 Ala. 385; Hadden's Ex'r v. Powell, 17 Ala. 314 ; S. C. 21 Ala. 745.
The evidence offered to the jury, on the trial below, does not prove the case alleged in the complaint. The court therefore erred in charging the jury, if they believed the evidence, they must find for the plaintiffs. The charge should have been just the reverse.
Let the judgment of the court below be reversed and the cause remanded.